Title: From George Washington to Colonel Daniel Morgan, 7 December 1778
From: Washington, George
To: Morgan, Daniel


  
    Sir,
    Paramus [N.J.] Decemr 7th 1778
  
  On receipt of this letter you will proceed with the Brigade under your Command to middle Brook, where your Ground will be pointed  
    
    
    
    out to you by the Quarter Master Genl: Colo. Clark has orders to relieve the Guard at Mr Erskines, & I shall give Colo. Febiger instructions before I leave this place. I am Sir Your Mo: Obet Servt

  Go: Washington

